Citation Nr: 1136001	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in March 2008.

In a written statement received in April 2008, the Veteran withdrew his request for a hearing before the Board.  The Board will proceed accordingly.  38 C.F.R. § 20.704(e).


FINDING OF FACT

The Veteran does not have a current malaria disability.


CONCLUSION OF LAW

The criteria for service connection for malaria are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in May 2007 which fully complied with the VCAA notice requirements.  In this respect, the letter notified the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim, the relative duties on the part of VA and himself in developing the claim, and the criteria for establishing an initial disability rating and effective date of award.

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

For reasons found below, a VA examination is not necessary as the information and evidence or record does not contain competent lay or medical evidence of a malaria disability manifested during the appeal period, or credible evidence of persistent or recurrent symptoms similar in nature to the malaria disability manifested during service since service discharge.  The Board notes that VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Overall, the Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran appeals the RO's September 2007 denial of service connection for malaria, and so the issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Service treatment records show that the Veteran was treated for malaria with splenomegaly due to it in April 1969.  Symptomatology included headache, chills, fever, vomiting and diarrhea.  The splenomegaly had been cured by the time of a hospital admission in April 1969.  The Veteran denied relevant symptomatology and was found to be normal in pertinent part on service discharge examination in April 1970.  

Post-service medical records which have been obtained do not show any diagnoses of malaria or report that there are residuals of it.  Rather, the records show treatment for orthopedic disorders, hypertension, eczema, prostatitis, sinusitis, bronchitis with rhinitis and right lung mass many years after service.  On VA evaluations in April 2007, November 2007, and April 2008, the Veteran denied fever or chills.  He otherwise did not report any symptomatology similar in nature to that manifested during active service while being treated for malaria.

In order to grant service connection, it is not enough that there be an in-service malaria.  There must also be a current disability shown.  In this case, the Veteran has vaguely referred to having relapses of malaria in 1980 and 1992 treated by a private physician.  He has not described any symptomatology manifested after service which is similar in nature to malaria.  Rather, he appears to relate his right lung mass, skin disorder and erectile dysfunction as being malaria residuals.  

The Board notes that the RO has separately considered claims of service connection for right lung mass, skin disorder and erectile dysfunction as separate claims, which appears to be a reasonable interpretation of the record on appeal.  To date, the Veteran has not perfected an appeal to the Board on these issues.  The Board, therefore, will limit its discussion to malaria and the type of symptoms manifested during service - headache, chills, fever, vomiting, diarrhea and splenomegaly.  

On review of the record, the Board finds no credible postservice lay evidence that the Veteran has manifested persistent or recurrent symptoms of disability similar in nature to that experienced in service.  The Veteran's vague allegations of malaria relapses are non-descriptive in nature.  To the extent that the Veteran has manifested any such symptoms, the available medical record has diagnosed instances of fever and headache to treatment for bronchitis, rhinitis and sinusitis.  The diagnoses from these medical professionals greatly outweigh any impression by the Veteran that he may have been suffering from malaria instead.

In sum, the Board finds no credible lay or medical evidence that the Veteran has manifested malaria disability at any time since active service and, importantly, for any time during the appeal period.  As the preponderance of the evidence is against the claim, the claim must be denied.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for malaria is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


